DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-13 are pending. The amendment filed on 10/07/2020 has been entered.  Claims 11-13 are withdrawn. Claims 1-10 are under consideration. 
Priority
This application is a continuation of U.S. Patent Application Number 15/192,671, filed on June 24, 2016 (now U.S. Patent Number 10,196,605 issued February 5, 2019, which is a continuation of U.S. Patent Application Number 13/733,510, filed on January 3, 2013 (now U. S. Patent Number 9,399,046 issued July 26, 2016), which is a continuation of U.S. Patent Application Number 12/584,657 filed September 10, 2009 (now U.S. Patent Number 8,361,456 issued January 29, 2013), which is a continuation of U.S. Patent Application Number 10/503,816 filed May 24, 2005 (now U.S. Patent Number 7,682,825 issued March 23, 2010), which is a national phase under 35 U.S.C, 371 of international Patent Application Number PCT/JP2003/0Q1280 filed February 6, 2003, which claims priority to Japanese Patent Application Number 2002-030003 filed February 6, 2002. As such the effectively filed date for the instant application is February 6, 2002.

Information Disclosure Statement
Response to arguments
Applicants noted that the Office Action refers to an Information Disclosure Statement dated “04/27/2010” and assumes this is a typographical error.
In response, it is acknowledged that previous office action misspelled IDS submission date. The  IDS was submitted on 04/27/2020 and not on “04/27/2010”.  

Maintained/Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action;
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-3, 8,10, remain rejected under 35 U.S.C. 102(b) as being anticipated by Artavanis-Tsakonas et al. U.S. Patent No. 5,780,300 (IDS) as evidenced by Caplan et al. US Patent No. 5,226,314 (IDS).
In re Ludtke). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof Is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products, in re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing in re Brown. 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972)).’’ ‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” See also MPEP 2113.
In re Spada. 911 F, 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir, 1990). Therefore, the prima facie ease can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product, in re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Carp, v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), in re Ludtke, 441 F.2d 660, 163 USPQ 563 (CCPA 1971), Northern Warren Corp. v. D. F. Newfield Co. 7 F. Supp. 773. 22 USPQ 313 (E.D.N.Y. 1934) and MPEP 2112.01.
The claims 1-3, 8, 10, are directed to a directed any cell intended for using in the treatment of a disease, disorder or condition of the central nervous system in a subject: wherein said cells are : Claims are directed to cell
(a) growing bone marrow stromal cells (BMSCs) in culture,
(b) introducing, into the BMSCs, a nucleic acid comprising sequences encoding a Notch intracellular domain, wherein said sequences do not encode full-length Notch protein;
(c) selecting cells that comprise the nucleic acid 

With respect to claim 1, Artavanis-Tsakonas et al, teach a method tor expansion of precursor cells by activating the Notch pathway in a precursor cell such that the differentiation of the precursor cell is inhibited without destroying the ability of the cell to proliferate. Artavanis-Tsakonas et al, further teach that precursor cell of the method includes any non-terminally differentiated cell and is preferably a stem or progenitor cell (paragraph bridging columns 11-12). Artavanis-Tsakonas et al, teach an embodiment of the method contemplated therein wherein the Notch agonist is a truncated form of the Notch receptor lacking the extracellular domain (i.e., a notch intracellular domain) expressed inside of the precursor ceils from a nucleic acid introduced into the cells (in the paragraph bridging columns 16-17). Artavanis-Tsakonas et al teach that mesenchymal stem cells (BMSCs) isolated according to the method of Caplan et al, can be used in conjunction with Notch reagents to expand the stem cell population (first full paragraph in column 22). Caplan, teach methods of isolating and culturing BMSCs in a standard essential medium supplemented with serum (in the first and second paragraphs in column 9 and the paragraph bridging columns 9-10). The cells of Artavanis-Tsakonas are still considered to anticipate the instant invention, because the limitation drawn to the genetically modified cells contain neomycin resistance gene and the Notch agonist is a truncated form of the Notch receptor lacking the extracellular domain (i.e., a notch intracellular domain) are considered to comprise a product by process limitation, which is therefore not limited to the manipulations of the recited step, only the structure implied by the steps. See MPEP § 2113. Since the genetically modified cells of Artavanis-Tsakonas as evidenced by Caplan considered otherwise indistinguishable from the antibiotic resistance cells of the recited 
Regarding claim 2, Artavanis-Tsakonas discloses the composition is formulated in accordance with routine procedures as a pharmaceutical composition adapted for intravenous administration to human beings (column 28, lines 31-40). 
Regarding claim 3, Artavanis-Tsakonas discloses the desired gene recombinantly expressed in the precursor cell to be introduced for purposes of gene therapy comprises an inducible promoter operably linked to the coding region, such that expression of the recombinant gene is controllable by controlling the presence or absence of the appropriate inducer of transcription (column 27, lines 60-65).
Regarding claim 8, as Artavanis-Tsakonas discloses that mesenchymal stem cells (BMSCs) isolated according to the method of Caplan can be used in conjunction with Notch reagents to expand the stem cell population, further, this limitation recites an intended use of the cells and therefore does not carry patentable weight. See MPEP 2111.03. Intended used does not impart patentable weight to a product. MPEP 2111.03: Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459, (CCPA 1963).
Regarding claim 10, Artavanis-Tsakonas discloses exposing the cell in vitro to cell growth conditions such that the cell proliferates, and treatment by administration to a subject of a pharmaceutical (therapeutic) composition comprising a therapeutically effective amount of a recombinant or non-recombinant cell, (column 57 claim 1).
.
Response to arguments
(1)	Applicants argue claim 1 recites cells with a specific utility that are made by a process containing the four steps performed in the order.  Applicants argue Artavanis neither discloses nor suggests that activation of the Notch pathway in BMSCs would render such cells suitable for treating diseases, disorders or conditions of the central nervous system. Claim 1 recites cells that are used for treatment of a disease, disorder or condition of the central nervous system.  This recitation provides a utility for the claimed cells, and is crucial to understanding what the inventors invented. Without this recitation, there would be no indication of why the claimed cells would be made. Accordingly, the recitation, in claim 1, of “cells for use in treating a disease, disorder or condition of the central nervous system,” gives meaning to the claim by providing, not simply a purpose for the use of the claimed compositions, but a purpose for making the claimed compositions. In addition to a specific utility, the preamble places limitations on the uses of the claimed cells: they must be used for treating a disease, disorder or condition of the central nervous system. As presently claimed, the cells cannot be used for treatment of disorders of the circulatory system, or the digestive system, or the respiratory system, etc.; they must be used for treatment of disorders of the central nervous system. By contrast, Artavanis says nothing about making cells that would be useful for treating CNS disorders. Rather, Artavanis teaches that precursor cells locked into a specific differentiation state, by activation of Notch signaling, are used for administration to a patient with hormone or growth factor deficiencies, or to replace or supplement stem or progenitor cell lineages in a patient. Thus, because the recitation of treatment of CNS disorders provides meaning to claim 1, and because Artavanis fails to disclose or suggest such meaning, Artavanis fails to anticipate. Caplan, in disclosing isolation and culture of BMSCs, fails to cure the deficiencies of Artavanis’ disclosure noted above. Applicant’s arguments have been fully considered but are not persuasive.
In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Artavanis-Tsakonas teaches 
The cells of Artavanis-Tsakonas are still considered to anticipate the instant invention, because the limitation drawn to the genetically modified cells contain neomycin resistance gene are considered to comprise a product by process limitation, which is therefore not limited to the manipulations of the recited step, only the structure implied by the steps. See MPEP § 2113. Since the genetically modified cells of Artavanis-Tsakonas as evidenced by Caplan considered otherwise indistinguishable from the antibiotic resistance cells of the recited claims. Artavanis-Tsakonas as evidenced by Caplan is considered to anticipate the instant invention as required by the claim. The Artavanis-Tsakonas as evidenced by Caplan considered otherwise indistinguishable from the antibiotic resistance cells of the recited claims are structurally and functionally similar to the BMSCs claimed in the instant application. There is nothing in the claim that distinguishes the cancer stem cell of Artavanis-Tsakonas with those specifically claimed in the instant application.
Regarding a purpose for making the claimed compositions is not convincing because the Artavanis-Tsakonas as evidenced by Caplan considered otherwise indistinguishable from the antibiotic resistance cells of the recited claims are structurally and functionally similar to the BMSCs claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ''When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior ad products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Regarding the purpose of intended use the claims recite a product by process that is similar to that disclosed by Artavanis-Tsakonas and only requires introducing into the BMSCs a nucleic acid comprising the sequences encoding an NICD into a vector and transferring it into a cancerous cell.  The claims preamble recite cell for use in treating a disease, disorder or condition of the CNS in the preamble but the claims do not define an intended end result for such treatment.  As such, the claims only require introducing the NICD into any cell.  Artavanis-Tsakonas teaches broad requirements of introducing the same NICD into cells for the desired gene recombinantly expressed in the precursor cell to be introduced for purposes of gene therapy comprises an inducible promoter operably linked to the coding region, such that expression of the recombinant gene is controllable by controlling the presence or absence of the appropriate inducer of transcription. Thus would have a reasonable expectation for such an introducing the same NICD into cells.  Thus Artavanis-Tsakonas teaches the limitations of the claims. See also Exparte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which teaches that a reference teaching a claimed process, wherein one of the claimed properties of a 

(2)	Applicants argue because selection is removed and the cells are further cultured in the absence of selection, the process set forth in claim 1 recites a transient transfection. After removal of selection, in a transient transfection, transfected sequences are gradually lost from the cell.  This is in contrast to a stable transfection, in which selection is maintained throughout the period of culturing, and transfected sequences remain present in the cell.
By contrast, nowhere does Artavanis disclose a transient transfection of BMSCs with NICD-encoding nucleic acid sequences. Rather, Artavanis merely states that molecules can be introduced into cells:
The present invention is directed to methods for the expansion of non-terminally differentiated cells (“precursor cells”) by activating the Notch pathway in a precursor cell such that differentiation of the precursor cell is inhibited without destroying the ability of the cell to proliferate. . . . Activation of the Notch pathway is preferably achieved by contacting the cell with a Notch ligand ... or by introducing into the cell a recombinant nucleic acid expressing a dominant active Notch mutant. . 
Activating Notch function in the precursor cell renders the precursor cell refractory to differentiation signals, thus substantially inhibiting differentiation and allowing maintenance of the cell in its differentiation stage, and, optionally, expansion of 

Artavanis’ teaching that Notch activation inhibits differentiation of a precursor cell, thereby providing a population of precursor cells of a specific differentiated state, requires that any activator of Notch signaling must be constantly present in the culture to maintain the specific differentiated state of the precursor cells. Thus, according to the teaching of Artavanis, any nucleic acid introduced into a precursor cell must be maintained in that cell by stable transfection; in contrast to the transient transfection of BMSCs recited in the claims. Artavanis further teaches that nucleic acid sequences encoding a Notch dominant active mutant (such as a truncated Notch protein containing only the NICD) should be placed under the control of an inducible promoter so that, when the anti-differentiation activity of the Notch dominant active mutant is no longer required, the inducer can be removed. Artavanis taught transient  transfection, nucleic acid sequences encoding the truncated, activated form of the Notch receptor, mentioned in the passage cited above, would have been lost from the cell upon removal of selection, and there would not have been any need to regulate their expression using a an inducible promoter. Accordingly, Artavanis fails to teach a transient transfection as recited in the claims. Caplan, in disclosing isolation and culture of BMSCs, fails to cure the deficiencies of Artavanis’ disclosure noted above. Applicant’s arguments have been fully considered but are not persuasive.
In response, applicants fail to show certain structural features of applicant’s invention to transient transfection upon which applicant’s rely and were actually confirmed to show transient transfection is different from a stable transfection. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, in view of the Artavanis states that molecules can be introduced into cells in the instant case, and the ground of 
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8, 10, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Artavanis-Tsakonas et al. U.S. Patent No. 5,780,300 (IDS), Caplan et al. US Patent No. 5,226,914 (IDS) as evidenced by Holland (Acta Haematol 1989; 82(3):136-43).
Artavanis-Tsakonas is used again for obviousness rejection to address the process limitation to produce product.
Artavanis-Tsakonas et al, teach a method for expansion of precursor ceils by activating the Notch pathway in a precursor cell such that the differentiation of the precursor cell is inhibited without destroying the ability of the ceil to proliferate, Artavanis-Tsakonas et al, further teach that precursor ceil of the method includes any non-terminally differentiated cell and is preferably a stem or progenitor ceil (paragraph bridging columns 11 -12). Artavanis-Tsakonas et al, teach an embodiment of the method contemplated therein wherein the Notch agonist is a truncated form of the Notch receptor lacking the extracellular domain (i.e., a notch intracellular domain) expressed inside of the precursor ceils from a nucleic acid introduced into the cells (in the paragraph bridging columns 16-17). Artavanis-Tsakonas et al teach that mesenchymal stem cells (BMSCs) isolated according to the method of Caplan et al, can be used in conjunction with 
Regarding claim 2, Artavanis-Tsakonas discloses the composition is formulated in accordance with routine procedures as a pharmaceutical composition adapted for intravenous administration to human beings (column 28, lines 31-40).
Regarding claim 3, Artavanis-Tsakonas discloses the desired gene recombinantly expressed in the precursor cell to be introduced for purposes of gene therapy comprises an inducible promoter operably linked to the coding region, such that expression of the recombinant gene is controllable by controlling the presence or absence of the appropriate inducer of transcription (column 27, lines 60-65). Regarding claim 8, as Artavanis-Tsakonas discloses Artavanis-Tsakonas et al teach that mesenchymal stem cells (BMSCs) isolated according to the method of Caplan et al, can be used in conjunction with Notch reagents to expand the stem cell population, further, this limitation recites an intended use of the cells and therefore does not carry patentable weight. See MPEP 2111.03. Intended used does not impart patentable weight to a product. MPEP 2111.03: Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the 
In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459, (CCPA 1963).
Regarding claim 10, Artavanis-Tsakonas discloses exposing the cell in vitro to cell growth conditions such that the cell proliferates, and treatment by administration to a subject of a pharmaceutical (therapeutic) composition comprising a therapeutically effective amount of a recombinant or non-recombinant cell, (column 57 claim 1).
Artavanis-Tsakonas as evidenced by Caplan do not teach wherein the nucleic acid further comprises sequences encoding antibiotic resistance.
While Artavanis-Tsakonas as evidenced by Caplan do not teach the nucleic acid further comprises sequences encoding antibiotic resistance.
Experimentation to determine the NICD expressed inside of the precursor cells from a nucleic acid introduced into the cells further comprise sequences encoding antibiotic resistance protein in BMMSCs that was well known in art as evidence by the teaching of Holland. Thus, obtaining the resulting NICD transgene further encoding antibiotic resistance product would require only routine experimentation for one of ordinary skill in the art.
Therefore, given that the combination of the claimed components has been previously described, without specific evidence that the indicated sequences encoding antibiotic resistance protein are critical to the invention; the identification of these properties will not render the subject matter patentable.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
viz., for treating diseases, disorders or conditions of the central nervous system. Nowhere does Artavanis teach or suggest that stably-transfected cells would be useful for treatment of CNS disorders. Rather, as discussed above, Artavanis teaches that stably-transfected cells are useful for administration to a patient with hormone or growth factor deficiencies, or to replace or supplement stem or progenitor cell lineages in a patient. In conclusion, both the intended use and the process limitation of claim 1 render the claims cells non-obvious over Artavanis. Neither of Caplan nor Holland cure the deficiencies of Artavanis. Applicant’s arguments have been fully considered but are not persuasive.
In response, the arguments are the same as discussed above. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In instant case the cited art clearly anticipate the invention as claimed because the composition and functions as claimed are presumed inherent.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  


Withdrawn/Double Patenting
Claims 1, 2, 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 10 of U.S. Patent 10,196,605 is withdrawn in view of TD filed on 10/07/2020.

Claims 1,2, 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9-10, and 17 of U.S. Patent 8,361,456 is withdrawn in view of TD filed on 10/07/2020.

Claims 1, 2, 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 17, 19, 26 of U.S. Patent 9,399.046 is withdrawn in view of TD filed on 10/07/2020.
Claims 1,2, 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 13-14, 23 of U.S. Patent 7,682,825 is withdrawn in view of TD filed on 10/07/2020.

Allowable Subject Matter
Claim 9, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claim is allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632